987 So.2d 786 (2008)
Joseph KELLEY, Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Appellee.
No. 1D07-1173.
District Court of Appeal of Florida, First District.
August 7, 2008.
Joseph Kelley, pro se, for Appellant.
Sarah J. Rumph, Assistant General Counsel, Tallahassee, for Appellee.
PER CURIAM.
Appellant seeks review of an order of the circuit court which denied his habeas corpus petition as time-barred under section 95.11(5)(f), Florida Statutes. In light of this court's decision in Martin v. Florida Parole Commission, 951 So.2d 84 (Fla. 1st DCA 2007), we reverse and remand for further proceedings. We decline to employ the "tipsy coachman" rule as suggested by the Florida Parole Commission. See Bryant v. Fla. Parole Comm'n, 965 So.2d 825 (Fla. 1st DCA 2007).
REVERSED and REMANDED for further proceedings.
BROWNING, C.J., WOLF and WEBSTER, JJ., concur.